PER CURIAM.
DISMISSED. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005) (dismissing appeal of interlocutory order imposing lien on prisoner’s inmate account); Brown v. Campion, 757 So.2d 535 (Fla. 1st DCA 2000) (holding order denying indigency status is not immediately reviewable). See also, Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005) (providing relief from indi-gency order where review was properly initiated following final order dismissing mandamus petition).
HAWKES, THOMAS, and ROBERTS, JJ., concur.